Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated March 9, 2022.  Claims 1-2, 4-5, 7-11, 13-14 and 16-18 are pending.  Claims 3, 6, 12, and 15 are cancelled.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shui Wan Yu on March 22, 2022.
The application has been amended as follows:

Claims

(Currently Amended)  A method for operating a waypoint, comprising: displaying an icon of a flight manner related to the waypoint; 

a fly-by manner, a fly-in manner and a surrounding manner; 
the fly-by manner is used to make an 
the fly-in manner is used to make the aircraft fly by the waypoint within an error range; and 
the surrounding manner is used to make the aircraft fly around the waypoint based on a preset distance; 
determining, based on a first touch operation of a user on the icon of the flight manner, the flight manner related to the waypoint; and 
sending the flight manner to the 
when the flight manner is the fly-in manner, determining, based on a fourth touch operation of the user on an icon of the fly-in manner; a flight angle of the aircraft when the aircraft passes by the waypoint.

 (Currently amended) The method according to claim 1, wherein the method further comprises: 
when the flight manner is the fly-by manner, determining a distance between an icon of the fly-by manner and an 


8. (Currently amended) The method according to claim 1, wherein the method further comprises: 
when the flight manner is the surrounding manner, determining, based on a sixth touch operation of the user on an 

10. (Currently amended) A ground station, comprising a processor, a transmitter and a display, wherein the transmitter and the display are connected to the processor; 
the display is configured to display an icon of a flight manner related to a waypoint; 
wherein the flight manner comprises any of the following: 
a fly-by manner, a fly-in manner and a surrounding manner; 
the fly-by manner is used to make an aircraft fly by the waypoint within a distance range of the waypoint; 
the fly-in manner is used to make the aircraft fly by the waypoint within an error range; and 
the surrounding manner is used to make the aircraft fly around the waypoint based on a preset distance; 
the processor is configured to determine, based on a first touch operation of a user on the icon of the flight manner, the flight manner related to the waypoint; and 
the aircraft, so that the aircraft flies based on the flight manner at the waypoint; 
when the flight manner is the fly-in manner, determine, based on a fourth touch operation of the user on an icon of the fly-in manner; a flight angle of the aircraft when the aircraft passes by the waypoint.

17. (Currently amended) The ground station according to claim 10, wherein the processor is further configured to: 
when the flight manner is the surrounding manner, determine, based on a sixth touch operation of the user on an 

Allowable Subject Matter
Claims 1-2, 4-5, 7-11, 13-14 and 16-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666